Citation Nr: 1644656	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected DDD of the lumbar spine.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected DDD of the lumbar spine.  

5.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected DDD of the lumbar spine. 

6.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the September 2008 and February 2010 rating decisions issued by the RO.  The September 2008 rating decision denied service connection for the Veteran's psoriasis, low back disability, right and left knee disorder, and right and left hip disorder.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the denial of the claims for service connection for psoriasis, the low back disorder, the right hip disorder, and the right knee disorder.  He perfected his appeal of these claims in September 2009.  Before the matter was certified for appeal, by way of the June 2013 rating decision, the RO granted the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, and evaluated it as 10 percent disabling, effective March 18, 2008.  

In January 2010, the Veteran filed a petition to reopen his claims for service connection for an acquired psychiatric disorder, to include PTSD, as well as his claims seeking service connection for the left knee and left hip disabilities.  His petition to reopen these claims was denied in the February 2010 rating decision.  The Veteran filed a NOD with the denial of the petition to reopen these claims in April 2010, and he perfected his appeal of these claims in October 2011.  

The Veteran requested a hearing before a member of the Board.  He was scheduled for a videoconference hearing at the RO in August 2014, but he failed to report and offered no explanation for this failure.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders, include PTSD and depression.  As such, the Board re-characterized the issue of service connection for PTSD to acquired psychiatric disorders, including the PTSD and depression.  

In the October 2014 decision, the Board granted the Veteran's petition to reopen his claims for service connection for PTSD, the left knee disorder, and the left hip disorder, on the basis that new and material evidence has been received sufficient to reopen the claims.  The de novo claims for service connection for PTSD, the left knee disorder and left hip disorder, as well as the claims for service connection for the right knee disorder, right hip disorder and PTSD were remanded for additional development.  In June 2015 and August 2015, the Board remanded these matters again for additional evidentiary development.  The claims have since been returned to the Board.  

The issues of entitlement to service connection for the right knee disorder and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The Veteran has not had PTSD during the course of the claim and appeal and does not have a psychiatric disorder that had onset during or was caused by his active service.  

2.  Psoriasis did not have its onset during and was not caused by active service.  

3.  The right hip disorder did not have its onset during and was not caused by active service and was not caused or aggravated by service-connected degenerative disc disease of the lumbar spine; arthritis in the right hip did not manifest within the first post service year.  

4.  The left hip disorder did not have its onset during and was not caused by active service and was not caused or aggravated by service-connected degenerative disc disease of the lumbar spine; arthritis in the left hip did not manifest within the first post service year.  .  


CONCLUSIONS OF LAW

1.  The criteria for an acquired psychiatric disorder, to include PTSD, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  The criteria for service connection for psoriasis have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102 , 3.303 (2015).  

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

4.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2006, April 2008, January 2010 and October 2014.  Pursuant to the October 2014 remand, the October 2014 notification letter provided the Veteran with notice of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Although the October 2014 letter was sent after the initial unfavorable adjudication of the claim by the AOJ, the Veteran has had a meaningful opportunity to participate in the processing of his claim since the letter was sent and the AOJ readjudicated the claims in the January 2015 and February 2016 Supplemental Statements of the Case (SSOC).  Therefore, any timing defect was cured.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records are associated with the claims file.  The Veteran's pertinent medical records issued from the Social Security Administration (SSA) were also associated with the claims file in October 2011.  The AOJ attempted to retrieve the Veteran's VA treatment records dated from August 1970 to August 1971, and issued from the Minneapolis VA Medical Center, and a response from the VAMC indicated that there were no treatment records dated during this time period that were found at this VA facility pertaining to the Veteran.  In June 2009, the RO issued a Formal Finding on the Unavailability of the specified VA treatment records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the appellant had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  It was also noted that the Electronic CAPRIS records had been reviewed and no records prior to 2004 were found online.  The AOJ also requested from the Minneapolis VAMC, any non-electronic records pertaining to treatment the Veteran received at that particular VAMC, as well as other VAMCs, outpatient clinics (OPCs), and Community Based Outpatient Clinic (CBOCs) for the period from January 1974 to January 2014.  In response to this request, the Veteran's earlier treatment records for the period from December 1985 to April 1986 have been retrieved and associated with the claims file.  In addition, pursuant to the June 2015 and August 2015 remand instructions, the Veteran's updated VA treatment records have been obtained and associated with his claims file.  The Board concludes that further efforts to obtain any additional VA records, for example in the early 1970s, would be futile.  

The Board notes that in the October 2015 letter, the AOJ contacted the Veteran, and asked him to identify all his treating physicians, and to submit an Authorization and Consent to Release Information form to VA so VA could obtain the pertinent records and associate them with the claims file.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further action by the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit an additional VA Form 21-4142 for records of treatment by his private physicians and did not otherwise respond to the October 2015 letter, any further efforts to obtain treatment records from his private physicians, would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the requirements of the October 2014, June 2015 and August 2015 remand instructions were ultimately accomplished, and VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).

Pursuant to the October 2014, June 2015 and August 2015 remands, VA afforded the Veteran relevant examinations in connection to his claimed psoriasis in April 2011 and December 2015.  The Veteran's claims file was referred to the VA specialist in December 2015 for an addendum opinion concerning the etiology of his psoriasis.  The Veteran was also afforded VA examinations in connection to his claimed bilateral hip disability in August 2008, April 2011 and December 2015.  In addition, the Veteran has been afforded a VA examination in connection to his claimed psychiatric disorder in March 2007.  The Board finds that collectively these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions address the questions listed in the October 2014, June 2015 and August 2015 Board remand directives.  Accordingly, the requirements of the October 2014, June 2015, and August 2015 Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Compensation and Pension Examination Inquiry reports reflect that a request for VA examinations in connection to the Veteran's psychiatric disorder claim was initiated in October 2014.  It appears that the Veteran was scheduled for a VA examination in November 2014, which he failed to report to.  The Veteran was scheduled for another VA psychiatric examination in October 2015, and the CAPRIS Exam detail form reflects that the Veteran refused to undergo a VA psychiatric examination because "he will not give us his weapons and is not nuts."  The Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2015).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2015).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including psychoses and arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Psychiatric Disorder, to include PTSD and Psoriasis

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45,093, 45,094 -,096 (Aug. 4, 2014).  The psychiatric claim was pending before the Board prior to that date.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.  

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events he was exposed to.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam from July 1969 to August 1970, and among his many decorations and accolades, he received a Vietnam service medal, and a Vietnam Campaign Medal.  In the October 2006 statement, the Veteran described the traumatic incidents he encountered in service.  The Veteran stated that while stationed with his unit, the 5th Battalion 4th Artillery 1st Brigade, 5th Division, at Quan Tri Providence, he encountered a great deal of "mortoring" and small arms fire in combat situations which caused him to fear for his life.  According to the Veteran, when he first arrived in Vietnam, and specifically when he was let off at Cam Rahn Bay, he felt alone and scared.  He also described Quan Tri city as a place with "just barbed wire" that smelled awful.  The Veteran stated that some of his symptoms include nightmares that the Viet Cong is coming, and in his dreams he cannot move, he cannot find his way out, and he cannot move his arms and legs.  

Turning to the available service treatment records, the Board notes that at the March 1968 pre-induction examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  Also, the Veteran denied a history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for psychiatric problems.  However, the record does show that the Veteran was involved in a motor vehicle accident (MVA) in April 1970 wherein the truck he was riding in ran off a mountainous road and down a steep embankment.  It was noted that the truck rolled several times and the Veteran was thrown from the vehicle.  It was also noted that the Veteran was found dazed and with a head laceration.  He was thereafter treated for injuries resulting from this accident.  At the August 1970 separation examination, the clinical evaluation of the psychiatric system was shown to be normal. 

While none of the Veteran's reported stressors have been verified by the RO, the Board finds that the Veteran's claimed stressors do involve fear of hostile military activity.  However, the Board finds no evidence of a current diagnosis of PTSD based on these stressors.  

The Veteran's post-service VA treatment records reflect that he was seen in December 1985 with complaints of increasing pressures and difficulty coping with these pressures.  The Veteran stated that he had recently gotten divorced, and his alcoholism had increased since his divorce.  The treatment provider referred him for a psychiatric evaluation and assessed him with alcohol dependency with depression.  During the subsequent psychiatric evaluation, it was noted that the Veteran needed help with sleep and nerve problems, and had been feeling overwhelmed a great deal.  It was also noted that the Veteran had not been able to work the past three weeks, drank six to eight beers a night and wanted medication for his nervous symptoms.  The Veteran was thereafter referred to "DDTP" for advice about treatment for his symptoms.  A subsequent undated Medical Certificate which was submitted in conjunction with these treatment records reflects that the Veteran had emotional problems and would consider undergoing a PTSD evaluation.  

The next available treatment record pertaining to the Veteran's psychiatric condition is dated in May 2006.  During the May 2006 VA mental health psychological assessment, the Veteran stated that he has experienced some PTSD-like symptoms since returning from Vietnam.  The Veteran provided his military history and reported that he served in Vietnam for fifteen months, during which time, he experienced combat-type situations while working in and around artillery.  He reported to experience bad dreams and nightmares, flashbacks, avoidant behavior, significant emotional numbness, a sense of a foreshortened future, an exaggerated startle response and a hypervigilant nature.  After interviewing the Veteran regarding his military, post- military, social and occupational history, and conducting a mental status evaluation of the Veteran, the VA treatment provider diagnosed the Veteran with alcohol abuse that is continuous; depressive disorder NOS; and some PTSD-like symptoms.  

During the November 2006 VA treatment visit, the Veteran reported that he continues to drink a large amount of alcohol every night, and that he is fearful of how his life would be if he attempted to use healthier strategies to manage how he feels.  The treatment provider diagnosed the Veteran with having depressive disorder, NOS and alcohol abuse that is continuous.  At the December 2006 VA mental health psychiatric evaluation, it was noted that the Veteran had been drinking 18-25 beers a day for decades.  The Veteran claimed he had to drink due his fears at night, and the nightmares he experienced surrounding his time in Vietnam.  The treatment provider noted that the Veteran wishes to be left alone, and his social circle predominantly consisted of people from the bar where he drinks.  The treatment provider noted that the Veteran was fixed with the idea that he drinks because he has PTSD.  Upon conducting a mental status evaluation, the treatment provider described the Veteran's thought process as linear, logical and goal oriented, and noted that the Veteran had poor insight and poor impulsivity.  Based on this evaluation, the treatment provider assessed the Veteran with having alcohol dependence.  

The Veteran was afforded a VA psychiatric examination in March 2007, at which time he provided his developmental and social history, and described his upbringing as a traumatic one, noting that he did not grow up in a nurturing environment, but rather an emotionally neglectful one with his father.  The Veteran recalled getting into considerable trouble during his youth and adolescence, and further recalled being on probation for stealing things such as beer and cigarettes.  The Veteran went on to provide his military history, and noted that after completing basic and advanced training, he was ordered to go to Vietnam, where he was assigned to a service battery responsible for delivering ammunition to four separate firebases by way of five-ton trucks, and he was based out of Quan Tri city.  According to the Veteran, the deliveries at times were upwards of twenty to thirty miles away, and sometimes by the demilitarized zone (DMZ).  The Veteran went on to provide his in-service stressors, noting that when he arrived in Vietnam, and specifically when the airplane dropped him off at Cam Rahn Bay, he felt he was on his own and all alone.  The Veteran also stated that while stationed with his unit in the Quan Tri province, he encountered a great deal of mortar activity and periodic small arms fire.  The Veteran also recalled being involved in a truck accident in April 1970 which caused him to sustain a right shoulder sprain; an injury which he received treatment for.  According to the Veteran, he was placed on less than a 20 pound weight lifting restriction following this accident, and he did not recall ever being returned back to his normal duty after his accident.  

Upon conducting a mental status examination of the Veteran, the treatment provider noted that the Veteran appeared to be moderately depressed and defensive at the time of the interview, and he also tended to be projecting blame for his problems to other people, things, and the government.  The examiner noted that the Veteran presented with a neat and clean appearance, and described him as cooperative during the interview with average range intellect.  The Veteran's thought content was negative for past or current homicidal ideation, plans, or intent but the Veteran did admit to occasional fleeting suicidal thinking.  According to the examiner, his impression of the Veteran was that there was some symptom exaggeration during the interview.  The examiner went through the DSM-IV criteria for PTSD, and discussed whether the Veteran's description of his in-service trauma, as well as the symptoms he reportedly experiences, met these criteria.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner observed that the Veteran may have exaggerated his symptoms "during the CAPS-DX (Clinical Administered PTSD scale) diagnostic interview module."  The examiner also found that while the Veteran met the full criteria for PTSD on the CAPS-DX module, "many of the symptoms are related to the consequences of neglect he experienced during his youth and adolescence, his ongoing problems with alcohol, and/or perhaps over-reporting of symptoms."  

With respect to the MMPI-2 test, the examiner noted that the Veteran responded to this examination "in a relatively careful and consistent manner" and "approached the instrument in a highly unusual manner, endorsing items that even the most seriously ill psychiatric patients do not endorse."  According to the examiner, "[i]ndividuals who respond to the MMPI-2 in such a manner are frequently feigning a psychiatric illness."  The examiner determined that the Veteran's response to the MMPI-2 was not credible, and that little clinical relevance can be obtained from the current profile.  The examiner further found that the score on the Mississippi Combat Scale was 160, "which is well above the cutoff of 107 suggested...[with regard to] norms for Vietnam combat veterans diagnosed with PTSD" and "[i]t should be noted that this is a highly face valid measure of PTSD."  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having alcohol dependence that is continuous with physiological dependence and depressive disorder NOS.  The examiner reiterated that the Veteran did not meet the diagnostic criterion for PTSD currently and/or by history.  According to the examiner, many of his difficulties can be attributed to his neglectful upbringing, early conduct problems, and the rather serious alcohol dependence problems that he has experienced over most of his adult life.  The examiner also determined that the Veteran's self-reported claims throughout the assessment was of "questionable validity."  According to the examiner, the MMPI-2 was "not interpreted due to the non-credible manner in which [the Veteran] approached the test" and "[t]his same highly exaggerated response style was observed throughout all of the assessments that he participated in."  The examiner further found that the Veteran has not been given a definitive PTSD diagnosis by his current mental healthcare providers, and while his primary PTSD-related symptoms have been nightmares of Vietnam, his nightmares were vague in quality, and the content "is reportedly not specifically related to the traumatic events that he described."  The examiner concluded that when taken together, "the findings across several indices validate that the full diagnosis of [PTSD] was not met currently and/or by history."  With respect to the Veteran's diagnosis of depressive disorder NOS, the examiner found it difficult to separate the Veteran's depression from the consequences of his alcohol dependence as they were clearly interrelated.  The examiner opined that the Veteran's depressive disorder NOS is not caused by, or a result of, his military service or the trauma he experienced in service.   

VA treatment records reflect that a March 2010 VA depression screening test produced negative results, while the October 2011 VA PTSD screening test was shown to be positive.  

Pursuant to the October 2014, June 2015 and August 2015 remands, the Board instructed the RO to schedule the Veteran for another VA examination to determine the nature and etiology of any psychiatric disorder present.  The Board specifically asked the examiner to determine whether any psychiatric disorder currently or previously diagnosed during the course of the appeal, including PTSD and depressive disorder, NOS, is related to his military service.  In the August 2015 remand, the Board informed the Veteran that failure to report to his examination could result in the denial of his claim.  The RO attempted to schedule the Veteran for a VA examination in November 2014, and it appeared that the Veteran failed to report for the examination; the examination and medical opinion were cancelled.  Since the record was unclear as to whether the Veteran was properly notified of the examination, in the June 2015 and August 2015 Board remands, the Veteran was scheduled for another VA psychiatric examination.  The computerized Compensation and Pension Inquiry forms indicate that a request was initiated in October 2015 to schedule the Veteran for VA examinations in connection to his psychiatric disorder.  The record reflects that inquiry forms contain the Veteran's most recent address at that time.  Review of the CAPRIS form reflects that the Veteran was scheduled for a VA examination in October 2015, and he refused to undergo a PTSD examination because "he will not give us his weapons and is not nuts."  It was noted that the Veteran did agree to undergo a VA examination for his other claimed disorders.  The Board reiterates that the duty to assist is not a one-way street, and it is the Veteran's responsibility to present and support his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); see also 38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  Had the Veteran appeared for his examinations, the medical evidence may have provided further support for his claim.  As it stands however, the only evidence relating the Veteran's psychiatric disorder to his service, are his statements and lay assertions.  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA psychiatric examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  As discussed above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  While some of the various VA treatment providers took note of the Veteran's PTSD symptoms or assessed him with having PTSD symptoms, and the October 2011 VA PTSD screening test produced positive results, these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  Indeed, the Veteran's VA mental health social worker observed and took note of the Veteran's PTSD symptoms, but never provided a clear diagnosis of PTSD.  In addition, the VA psychiatric examination report is negative for a diagnosis of PTSD.  As noted above, the March 2007 VA examiner rendered Axis I diagnoses of alcohol dependence that is continuous and depressive disorder NOS.  The examiner determined that the Veteran did not meet the criteria for PTSD, and provided an explanation for this conclusion, attributing a number of the Veteran's symptoms to pre-service factors relating to his youth and adolescence, his ongoing problems with alcohol, and potential over-reporting of symptoms.  A PTSD diagnosis is not otherwise shown by the evidence of record.  The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran suffered from PTSD, a diagnosis of which conformed to the DSM-IV or DSM-V criteria as required by regulation, service connection for PTSD must be denied.  See Brammer, supra.

Turning to the Veteran's diagnosed depressive disorder NOS, the Board can find no basis upon which to award service connection for this disorder, as the preponderance of evidence is against a finding that it is related to the Veteran's active service.  In this regard, the record is devoid of evidence to suggest that the Veteran's diagnosed depressive disorder NOS is related to his military service.  His service treatment records are silent for treatment for, or complaints related to, psychiatric problems.  As discussed above, the Veteran denied a history of psychiatric problems, nervous trouble, depression or excessive worry and difficulty sleeping in his medical history report.  The Veteran also has been vague regarding his in-service stressors.  At the VA psychiatric examination, the Veteran reported to feel scared and alone after being dropped off at Cam Rahn Bay.  He also described the city wherein he was stationed as smelling awful and having nothing but barbed wire surrounding it, and he recalled being exposed to mortar activity and periodic small arms fire.  However, he did not discuss what haunted him about his in-service experiences other than reporting ongoing nightmares related to service.  The VA examiner noted that the Veteran's recollection of the content of the nightmares was vague and not related specifically to the traumatic events he described or experienced while serving in Vietnam.  Indeed, other than his established service in Vietnam, there is nothing in the Veteran's service treatment records to corroborate his recollections regarding his in-service experiences.  Although the Veteran was involved in a MVA in April 1970, he has not attributed his reported PTSD symptomatology to this incident.  He has not reported to experience nightmares or intrusive thoughts or memories of this accident.  Indeed, the Veteran has not reported any intrusive memories, fears, or flashbacks related to his in-service stressors.  However, even assuming arguendo, that the Veteran had exposure to mortar activity and small arms fire near his basecamp, and did hear the firing of automatic weapons while stationed in Vietnam, there is simply no evidence, other than the Veteran's own assertions, that his depressive disorder NOS may be related to service.  

In this regard, the competent medical evidence of record has not related the Veteran's currently diagnosed depressive disorder to his military service.  At the March 2007 VA examination, the VA examiner found that it was difficult to separate his depression from the consequences of his alcohol dependence, as they were clearly interrelated problems.  The examiner determined that this disorder was neither caused by, nor a result of the Veteran's military service, or any trauma experienced by the Veteran in service.  In reaching this determination, the examiner also focused on the Veteran's diagnosed alcohol dependence, and found that much of his social isolation and alienation were attributed to his significant problems with alcohol over the years.  As noted above, after evaluating the Veteran, the examiner attributed a large number of the Veteran's symptoms to consequences of the neglect he experienced during his youth and adolescence, and his ongoing problems with alcohol.  A number of his VA treatment records also reflect diagnoses of depressive disorder NOS and alcohol abuse, and reflect that symptoms attributed to the depressive disorder are interrelated with his alcohol use, and that it would be difficult to approach and treat his depressive symptoms given his alcohol use.  The Veteran has not provided any competent medical evidence to rebut the medical opinion against the claim or otherwise diminish their probative weight.  In this respect, the Veteran was asked to provide names and dates of treatment for his psychiatric disorder since service in the October 2014 VCAA letter and provided blank authorizations that would have allowed VA to search for these records. The Veteran did not provide any additional information or treatment records or describe any ongoing treatment in the years following service.  

With respect to the Veteran's currently diagnosed alcohol dependence, continuous, with physiological dependence, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Allen v. Principi, 237 F. 3d 1371 (Fed. Cir. 2001).  

The Board acknowledges that the Veteran is currently diagnosed with alcohol dependence, continuous, with physiological dependence, according to the evidence of record.  However, as noted above, service connection may not be granted for a primary alcohol abuse as a matter of law.  38 U.S.C.A. §§ 105, 1110; Allen v. Principi, 237 F.3d 1376 (Fed. Cir. 2001).  Service connection may be granted for alcohol abuse that is caused by another service-connected disorder; however, here, the evidence of record does not show that the Veteran's alcohol dependency is caused by a service-connected disorder.  Allen v. Principi, 237 F.3d at 1376 (Fed. Cir. 2001).  Indeed, the Veteran is currently not service connected for any disability, much less any disability that has been suggested as a cause for his alcohol abuse.

As direct service connection for alcohol abuse is barred as a matter of law and the evidence of record does not show that the Veteran's alcohol dependency is proximately due to or the result of a service-connected disability or aggravated by a service-connected disability, service connection for alcohol dependency must be denied.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d at 1376.

To the extent the Veteran is claiming continuity of psychiatric symptoms of since service, he is competent to do so.  However, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  In that connection, the record discloses more than fifteen years from the time the Veteran was separated from service, and his complaints of psychiatric problems during a December 1985 VA treatment visit.  Moreover, during this particular visit, the Veteran discussed his recent divorce, his problems with alcohol, and some of the increasing pressures he was facing.  However, he did not mention or discuss his military service, his in-service stressors, or memories of his in-service experiences, and he did not attribute any of his psychiatric symptoms to his in-service stressors during this initial visit.  Rather, what was reference was his recent divorce.  In this context, the Veteran reported psychiatric symptoms in relation to other events, his divorce, but not with relation to his service, until more than 30 years after service and even his reports of symptoms with regard to the divorce was fifteen years after service.  Given these reports, the Board finds the time spans to weigh against a finding that he had symptoms continuously since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Furthermore, depressive NOS is not one of the conditions identified in 38 C.F.R. § 3.309(a).  

The Veteran also contends that his psoriasis developed as a result of his herbicide exposure in service.  He also claims to have experienced ongoing symptoms of psoriasis since service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  The Veteran's service personnel records establish that he was stationed in Vietnam from July 1969 to August 1970.  As such; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116 (f).  Although psoriasis is not a recognized presumptive disorder of herbicide exposure, the possibility exists that the Veteran's psoriasis is related to herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the Veteran's service treatment records reflects that at the March 1968 enlistment examination, the clinical evaluation of the Veteran's skin and lymphatic system was shown to be normal, and the Veteran denied a history of skin diseases.  A March 1970 clinical report reflects that the Veteran was seen with complaints of small warts on his left wrist.  He was diagnosed with having verruca vulgaris which was treated with podophyllin, and he was also assessed with possible internal hemorrhoids.  In an August 1970 Malaria Debriefing statement, the Veteran indicated that he had been exposed to malaria, and that it would be necessary for him to take antimalaria tablets after leaving Vietnam; specifically the Veteran would continue taking Dapsone for thirty days after leaving Vietnam, and chloroquine-primaquine eight weeks after leaving Vietnam.  At the August 1970 separation examination, the clinical evaluation of the skin/lymphatic system was shown to be normal.  

A December 1985 VA Medical Certificate reflects that the Veteran was seen for complaints of a rash that presented several months prior and which he described as itchy.  On physical examination, the treatment provider observed scattered plaques on the Veteran's body and noted signs of psoriasis.  He referred the Veteran to a dermatology clinic for further evaluation.  An undated VA medical certificate submitted along with this report contains a clinical notation of "skin rash."  The Veteran was seen at the VA dermatology clinic in March 1986, with complaints of psoriasis of one year duration.  On physical examination, the treatment provider observed "thin mild scaling plaques" on the forearms and hands, and significant pink scaling plaques on the legs and back.  He was diagnosed with having psoriasis, and prescribed medication for this disorder.  The treatment provider instructed the Veteran to return to clinic in six weeks for follow-up treatment.  During the April 1986 VA treatment visit, the Veteran reported flare-ups of his psoriasis during the past six weeks despite compliance with the medication.  On physical examination, the treatment provider observed "scattered 'guttate' erythematous over trunk, extremities, scalp" and diagnosed the Veteran with having psoriasis.  The treatment provider recommended that the Veteran continue his prescribed medication regimen for treatment of this disorder.  

The record reflects that the Veteran presented at the dermatology clinic in June 2004 for an initial evaluation of plaque-type psoriasis.  The Veteran stated that he had had psoriasis for several years and had been using several topical medications for treatment of this disorder.  Physical examination of the Veteran revealed moderately thick, pinkish-red "psoriasiform plaques with micaceous scale" on the lower legs, elbows, trunk and buttocks.  The Veteran was assessed with having extensive plaque-type psoriasis on his body.  During a September 2006 VA rheumatology consultation, the Veteran underwent an evaluation for possible psoriatic arthritis, and reported to have experienced psoriasis since 1970s that was controlled by lotions and creams.  VA treatment records dated from 2007 to 2009 reflect the Veteran's complaints of worsening psoriasis, as well as diagnoses of psoriasis, psoriasis vulgaris with possible psoriatic arthritis, and psoriatic spondylitis.  During a March 2008 VA consultation, the Veteran asserted that his psoriasis may be related to his Agent Orange exposure in service.  

In a November 2009 letter, the Veteran's VA staff rheumatologist, H.K., M.D., reviewed the Veteran's claims file, and noted that the Veteran was first seen by her at the rheumatology clinic of the Minneapolis VA Medical Center (VAMC) in 2006 after being referred by the dermatology clinic for psoriatic arthritis.  According to Dr. K., the Veteran noted that he had experienced psoriasis since the 1970s, and low back and buttock pain with morning stiffness that lasts several hours in duration.  After addressing the Veteran's joint symptoms, to include symptoms surrounding the back, bilateral hip, and bilateral knee region, Dr. K. determined that the Veteran's psoriatic skin disease or psoriasiform skin lesions may have been suppressed by the antimalarial treatment he received while in Vietnam and afterward.  According to Dr. K., once the Veteran completed the thirty day regimen of Dapsone, "these lesions may have taken some time to recur."  Dr. K. noted that reactive arthritis and spondylitis can be intermittent and could have been in remission for several years.  Dr. K. further noted that the time of onset of psoriasis that the Veteran recalled (sometime in the 1970's) is not inconsistent with this possibility.   

The Veteran was afforded a VA examination in April 2011 during which he provided his medical and military history, and denied a history of any skin rashes or psoriasis while in service.  The Veteran reported that his psoriasis began in 1972 when he discovered a rash on his lower extremities.  He claims that he has treated his rash with a variety of creams and ointments through the VA medical centers for the past 20-30 years.  The examiner noted that the Veteran was ultimately diagnosed with psoriatic arthritis and has been followed by his staff rheumatologist, with records beginning in 2008.  On physical examination, the examiner observed numerous psoriasis plaques around the feet and ankles which were described as "er[y]thematous with scale."  The VA examiner also noted that the Veteran had a "patchy, shiny psoriatic rash with scaling changes of the lateral calves without any sign of secondary infection."  The VA examiner diagnosed the Veteran with psoriasis and acknowledged his rheumatologist's suggestion that an in-service gastrointestinal infection might have triggered his psoriasis.  However, according to the examiner, this possibility is "not more likely than not."  

The Board recognizes that the April 2011 examiner's opinion does not answer the pertinent evidentiary question but rather shifts the burden to the Veteran in what amounts to a preponderance of evidence standard. 

Pursuant to the October 2014, June 2015 and August 2015 remand instructions, the Veteran's claims file was referred to a VA staff physician for a medical opinion to address whether his psoriasis is related to his period of service, to include his treatment for infectious disease.  In the December 2015 VA opinion, the VA physician reviewed the Veteran's claims file, in full, and determined that the Veteran's psoriasis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this determination, the examiner explained that psoriasis is not considered a presumptive illness related to Agent Orange exposure, and added that he was unaware of any agent orange related pathological illnesses that triggered the Veteran's psoriasis.  The examiner relied on his review of the literature entitled "Pathophysiology of psoriasis" and "Epidemiology, clinical manifestations, and diagnosis of psoriasis" when providing these opinions.  The examiner further reiterated several times that psoriasis is a complex autoimmune inflammatory disease that occurs in genetically susceptible individuals and presents with the development of inflammatory plaques on the skin.  This opinion is highly probative.  The examiner reviewed the claims file and clearly knew of the contention that theory of treatment for an infectious disease as related to the psoriasis had been raised, but rejected it. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for psoriasis.  The record does not reflect that the Veteran's psoriasis manifested during his service or within one year after his separation from service.  Although he was seen, and treated for, warts on his left wrist in March 1970, the remainder of his service treatment records is negative for any treatment for, or complaints or diagnoses of, a skin condition during his service, and at the August 1970 separation examination, the clinical evaluation of the skin and lymphatic system was shown to be normal.  

With respect to whether the Veteran's psoriasis is related to his period of service, to include in-service herbicide exposure, and/or any other event, injury or incident in service, the Board finds that the most probative medical evidence of record does not relate the Veteran's psoriasis to his service.  In the December 2015 VA medical addendum, the VA physician reviewed the Veteran's clams file, and determined that his psoriasis was less likely than not incurred in or caused by any in-service injury, event or illness.  In reaching this determination, the VA physician determined that the Veteran's psoriasis was not related to his herbicide exposure, reasoning that there were no known Agent Orange related pathological illnesses that triggered the Veteran's psoriasis, and further explaining that psoriasis was "a complex autoimmune inflammatory disease that occurs in genetically susceptible individuals and presents with the development of inflammatory plaques on the skin."  The VA physician took into consideration the November 2009 medical opinion alluding to the possibility that the Veteran's anti-malarial medication may have suppressed the development of his psoriasis, but still found it less likely than not that the Veteran's psoriasis was incurred in, or caused by an event or injury in service.  The examiner referenced several medical literature articles that served as the basis for the medical principles he relied upon in reaching his conclusion.  

The Board acknowledges the November 2009 letter issued by the Veteran's physician, Dr. K. wherein she determined that the Veteran's psoriatic skin disease may have been suppressed by the antimalarial treatment he received while serving in Vietnam and afterwards, and that the lesions may have taken some time to occur following his 30 day regimen of Dapsone.  This language is speculative and the opinion is thus afforded little probative weight.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown , 11 Vet. App. 345, 348 (1998).  

Here, while the Board finds that Dr. K., in reviewing the Veteran's treatment records, being a licensed physician, and having a history of treating the Veteran, was competent to make an opinion regarding the etiology of the Veteran's psoriasis, the lack of certainty and specificity in the opinion renders such opinion of low probative value when compared to the well-reasoned opinions of the VA examiners.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  In contrast to this opinion, the December 2015 VA medical opinion was provided in clear and definitive terms.  Dr. K.'s opinion is further weakened by the fact that she did not reference or cite to any research materials or clinical studies in support of his opinion.  This is particularly problematic where her medical determinations were contradicted by the December 2015 VA physician.  The December 2015 VA physician provided a detailed explanation as to why the Veteran's psoriasis was not related to his in-service herbicide exposure, or any incident, event, or injury in service, specifically noting that this was an autoimmune disorder that occurs in genetically susceptible individuals.  

Therefore, the Board affords more probative value to the VA examiner's opinion in this matter.  Collectively, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and examination.  The medical opinion is also consistent with the other evidence of record and supported by rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  Thus, the Board finds that the December 2015 VA examiner's opinion is entitled to more probative weight than the November 2009 medical opinion issued by Dr. K.  

To the extent the Veteran is claiming symptoms of psoriasis present continuously since service, he is competent to do so.  However, his statements are not persuasive.  Indeed, although the Veteran has reported ongoing treatment for psoriasis since service, the evidence does not show that the Veteran sought treatment for his psoriasis immediately following his period of service or for many years thereafter. The earliest post-service evidence of record reflecting complaints of a rash-type skin condition is the December 1985 VA treatment report issued more than fifteen years after his separation from service.  The earliest post-service diagnostic records reflecting a clear diagnosis of psoriasis is dated in March 1986, nearly sixteen years after the Veteran's period of service, and during this treatment visit, it was noted that the Veteran had been experiencing psoriasis for one year.  The Board finds it likely that if the Veteran had significant symptoms for the many years following service, he would have sought treatment for it and would have reported in 1985 or 1986 that he had a long history of symptoms.  Indeed, during the December 1985 treatment visit, the Veteran indicated that he had never experienced this type of skin condition before, and during the March 1986 VA treatment visit, it was noted that the Veteran had been experiencing psoriasis for one year.  This is significant evidence against a finding that his symptoms were present since service and tends to show that they began many years after service.

The Board has also considered the Veteran's statements as to the relationship between his claimed disabilities and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his psychiatric disabilities, and psoriasis.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran now seeks to offer etiology opinions regarding his acquired psychiatric disabilities and his psoriasis; however, the reasoning in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has psoriasis and an acquired psychiatric disability due to his active service some forty-six years earlier is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence.  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and service connection for psoriasis to outweigh the evidence in favor of the claim.  Specifically, the evidence is against a finding that either the in-service or nexus elements have been met for these claims.  Hence, the appeal as to these claims must be denied.  

Right and Left Hip Disorder

The Veteran contends that his bilateral hip disorder is related to his military service, and/or secondary to his service-connected degenerative disc disease of the lumbar spine.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, hip problems.  Although the record reflects that the Veteran was involved in a severe MVA in service in April 1970, he appears to have predominantly sought treatment for his back and upper extremity pain following this accident.  The remainder of the service treatment records is also negative for any complaints of, or treatment for, hip symptoms, and at the August 1970 separation examination, the clinical evaluation of the Veteran's lower extremities and spine was shown to be normal.  

The post-service VA treatment records reflect that the Veteran first began seeking treatment for pain and discomfort in his back, hips and knees with a rheumatologist at the Minneapolis VAMC in September 2006.  The Veteran stated that his hips and knees hurt more with increased usage, and he cannot walk further than one block due to the pain in his lower extremities.  Reports of the hip x-rays were negative for abnormalities, and x-rays of the pelvis revealed some possible ankylosis that was greater in the left than the right.  The Veteran was assessed with clinical suggestion of inflammatory arthritis with possible morning stiffness, back and joint tenderness in knee, and suggestions of early ankylosis in the sacroiliac joints.  

During a March 2008 dermatology consultation, the examiner observed "well demarcated erythematosus plaques involving the lower extremities bilaterally around the ankles and also small well demarcated erythematosus plaques with more significant scale in the lower back."  The Veteran was assessed with psoriasis vulgaris with possible psoriatic arthritis.  A March 2008 rheumatology report reflects that the Veteran's right knee exhibited "huge tense effusion" and was "mildly warm."  The treatment provider concluded that the flare of the right knee was likely related to psoriatic arthritis and spondylitis.   The Veteran was afforded a VA examination in connection to his claimed joint conditions in August 2008.  During the examination, the Veteran provided his medical and military history, and reported that after his MVA in April 1970, he had problems with his right hip and was limping at discharge.  According to the Veteran, he sought medical care with a chiropractor within one year of discharge, but he gradually experienced increasing right hip pain over the years until several years prior, when he had intolerable hip pain.  The Veteran stated that since being diagnosed with "rheumatoid" arthritis, he was placed on Humira, which has caused his pain to be tolerable.  The Veteran also underwent x-rays of the right and left hip, the results of which were negative for any abnormalities.  After interviewing the Veteran regarding his medical history and current symptoms, reviewing his claims file to include the diagnostic test findings, and conducting a physical evaluation of the Veteran, the examiner diagnosed the Veteran with spondyloarthropathy in the right hip and determined that this disorder was not caused by, or the result of the Veteran's military service.  In reaching this determination, the examiner acknowledged that the Veteran was involved in a motor vehicle accident in service, but noted that there was "no evidence of spondyloarthropathy is related to a traumatic condition and there is no evidence of veteran had a right knee trauma at the time of his accident."  According to the examiner, the Veteran's spondyloarthropathy is not caused by or the result of military service.  [It appears that the examiner mistakenly referenced the Veteran's right knee rather than his right hip when drafting this opinion.]  With respect to his left hip, the examiner determined there to be no diagnosis of a left hip condition, noting that while there were symptoms, there was no current clinical objective evidence of disease or pathology.  The examiner wrote that if there were a diagnosis of a left hip condition, it was likely spondyloarthropathy, and this is neither caused by, nor the result of his military service.  

In the November 2009 letter, Dr. K. summarized the Veteran's service treatment records, noting that he first began seeking treatment at the Rheumatology clinic in 2006.  According to Dr. K., a magnetic resonance imaging (MRI) of the lower spine did reveal evidence of inflammatory spine disease, which, according to her, showed evidence of inflammation in the lumbar spine.  Dr. K. also noted that the Veteran's right knee was intermittently inflamed and swollen, and after being started on adalimumab as a therapeutic trial, the Veteran showed significant improvement in knee pain, back and buttock pain and morning stiffness.  According to Dr. K., "[i]t is reasonable to assume that the knee pain and inflammation that has been noted intermittently is related to spondyloarthropathy, or psoriatic spondylitis (a type of spondyloarthropathy)."  Dr. K. also found it likely that the hip pain the Veteran reported was not due to hip disease, which is supported by the lack of radiographic findings, but in fact due to "referred pain from the lumbar spine and sacroiliac joints."  According to Dr. K., this is a common feature of spondylitis and is commonly felt in the posterior hip area and in the deep buttock reason.  Dr. K. wrote in suggestive terms, that the "back disease, the knee and 'hip' pain are all related to the spondylitis diagnosed in 2006."  The remainder of Dr. K's explanation focuses on the etiology of his spondylitis.  In the summary section of the report, Dr. K. noted that the Veteran had been diagnosed with spondylitis "likely related to psoriasis but also possibly due to earlier infectious triggers."  According to Dr. K.:

"[t]his disorder has more than likely been present for at least 10 years but very possibly much longer.  The service record indicates the presence of prolonged shoulder pain with morning stiffness while active duty and also low back pain.  It also indicates GI symptoms and evidence for GU inflammation during this same time.  Although it is possible that the low back pain was due to the motor vehicle accident, the duration of shoulder stiffness is longer than the 6-8 weeks that is usually seen for sprain or strain, particularly in a young man in his early 20's.  It is also as likely as not that the trauma of the accident could have caused an exacerbation of already existing but subclinical spine disease that produced transient pain now reflected in typical radiographic changes of spondylitis."  

The Veteran was afforded another VA examination in connection to his bilateral hip condition in April 2011, during which time the examiner noted that the Veteran had no documented history of a right or left hip injury in service.  The Veteran reported progressive bilateral hip discomfort, and it was noted that he had been followed by Dr. K. for a number of years post-service, before he was ultimately diagnosed with having psoriatic arthritis.  He reported increasing stiffness, pain and discomfort in the right hip, and added that his right hip pain is greater than the left.  Report of the March 2011 right hip x-ray was negative for any abnormalities or changes when compared to the August 2008 x-rays.  Report of the March 2011 left hip x-ray was also negative for any abnormalities.  The Veteran stated that he was currently being treated with Humira.  Upon conducting a physical examination of the hips, the examiner observed evidence of inflammatory arthritis, tenderness, and abnormal movement in the right hip joint.  It was noted that all motion was limited by hip pain.  Physical examination of the left hip was negative for any constitutional symptoms of arthritis or inflammatory arthritis.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with psoriatic arthritis of the right hip.  According to the examiner, there was no history of in-service trauma to the Veteran's right hip, as he was diagnosed with psoriatic arthritis after discharge.  The examiner also determined that there was no diagnosis of a left hip condition, noting that while the Veteran had symptoms of a left hip condition, there was no current clinical objective evidence of disease or pathology.  

Pursuant to the remand instructions, the Veteran was afforded an additional VA examination in connection to his bilateral hip disorder in December 2015.  During the evaluation, the Veteran provided his military and medical history, and stated that he had been informed by his rheumatologist that most of his pain was from his low back, and his low back disability causes his right hip and right lower extremity pain.  The Veteran reported bilateral hip pain when walking, pointing specifically at the right hip posterior and trochanteric region, as well as the left hip trochanteric region.  The examiner noted that the Veteran used a cane when he walked, and while he was not sure which joints had psoriatic arthritis, the Veteran did have spondylitis that was most likely attributed to the psoriasis in his spine.  The examiner also took into consideration the November 2009 letter issued by Dr. K. which, reportedly related the Veteran's spine and knee disability to his military service, and his bilateral hip disability to his spine.  During the examination, the examiner conducted a physical evaluation of the Veteran, and performed x-rays of the Veteran's hips, the results of which revealed mild spurring of the lower lumbar spine, and minimal degenerative changes in the bilateral hip joints.  The examiner diagnosed the Veteran with having osteoarthritis in his hips.   According to the examiner, the Veteran's bilateral degenerative joint disease of the bilateral hip is less likely as not caused or permanently aggravated by his service-connected low back condition.  The examiner specifically found that the degenerative changes are most likely "due to the normal progression aging process wear and tear over time."  The examiner further stated that he could not determine how much psoriatic arthritis would be involved in the hips "as it appears from rheumatology most of the autoimmune arthropathy is associated with the spine."  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his bilateral hip disability.  As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of a hip disability, or manifestations of a hip disability, and there is no evidence that the first manifestation of degenerative joint disease (DJD) in the bilateral hips occurred within the first post-service year after the Veteran's discharge from service in August 1970, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's bilateral hip disability is related to his active service.  Indeed, in the August 2008 VA medical opinion, the VA examiner acknowledged the Veteran's in-service MVA, but determined that any spondyloarthropathy found in the right hip was not caused by, or the result of his military service.  In reaching this opinion, the examiner found no evidence of spondyloarthropathy in service, nor any evidence of trauma associated with the claimed joint.  The examiner also determined that the Veteran did not have a diagnosis of a left hip condition.  In the April 2011 VA medical opinion, the examiner opined that the Veteran was diagnosed with psoriatic arthritis after discharge, and noted there to be no history of any in-service trauma to the Veteran's right hip.  The examiner also assessed the Veteran with left hip pain, acknowledging the subjective complaints of pain in the left hip, with no objective evidence of left hip pathology.  In the December 2015 medical opinion, the VA examiner attributed any degenerative changes in the Veteran's hips to normal progression" and the natural "wear and tear" aging process.  The examiner also appeared to find that most of the psoriatic arthritis was associated with the Veteran's spine rather than his hips.  

The Board finds that, collectively, the VA medical opinions are highly probative as they provide definite and clear opinions based on discussions with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinions are also consistent with the other evidence of record and supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  [The November 2009 VA opinion related the Veteran's "hip pain" to his low back disability, and this opinion will be addressed later in this decision.]  Thus, the Board finds that the VA examiners' opinions are entitled to more probative weight than the Veteran's assertion that his right and left hip disorder had its onset in service and/or is causally related to service.  

The evidence does not show that the Veteran sought treatment for his bilateral hip condition immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record reflecting the Veteran's complaints of, as well as diagnosis of a hip disorder is dated in 2006, thirty-six years after his separation from service.  The Veteran first filed a claim for his bilateral hip disorder in 2008, thirty-eight ears following his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his hip disability given the fact that he filed a claim for other noted disabilities in September 1985, however he did not do so.  In addition, the Veteran had the opportunity to discuss his hip problems during the earlier VA treatment visits in 1985 and 1986, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for any hip problems, as well as file a claim for service connection for his bilateral hip disability closer in time to his separation from service, but did not do so, is consistent with a finding that his symptoms began long after separation from service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with degenerative joint disease in both hips and possible psoriatic arthritis in the right hip, and he is service-connected for degenerative disc disease of the lumbar spine.  However, the Board finds that the Veteran is not entitled to service connection for the bilateral hip disorder on a secondary basis because the most probative medical evidence of record, by way of the December 2015 opinion, has found that it is less likely than not that the bilateral hip disorder was caused or aggravated by the service-connected low back condition.  In support of this determination, the December 2015 VA examiner attributed the degenerative changes to normal progression of the disorder, the aging process, and normal wear and tear over time.  The examiner acknowledged the Veteran's diagnosed psoriatic arthritis, but found that he was unable to discern how much of the psoriatic arthritis affected the hips, noting that the Veteran's medical records issued by his rheumatologist indicated that most of the autoimmune arthropathy was associated with his spine.  Regardless of whether the Veteran has psoriatic arthritis in his hips, the medical evidence of record still does not relate this disorder to his service or his low back disability.  The August 2008 VA examiner found that any right hip spondyloarthropathy was not related to service, and the April 2011 VA examiner did not relate the Veteran's psoriatic arthritis to service, noting that there was no history of any in-service trauma to the right hip.  With respect to the November 2009 opinion issued by Dr. K., the Board finds this opinion insufficient to grant the Veteran's claim.  In this regard, although Dr. K. related the Veteran's hip pain to his back disorder, she did not relate the Veteran's hip disorder to his back disorder.  Indeed, Dr. K. specifically stated that any pain in the hips experienced by the Veteran may not be due to hip disease but actually "referred pain" from the lumbar spine and sacroiliac joints.  Dr. K. did not relate any of the Veteran's diagnosed hip disabilities to his low back condition, and an assessment of pain does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds the November 2009 VA medical opinion to be of less probative value.  

The only other evidence in the claims file supporting the existence of a bilateral hip disability that has been caused or aggravated by military service, to include a relationship to his service-connected low back disability, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his bilateral hip disability was incurred in service and/or related to his low back disorder.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his low back disorder, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of a hip disability manifesting relatively long after the period of service and whether one joint caused or chronically worsened a disability of another joint are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right and left hip disability, to include as secondary to the service-connected low back disorder, and this claim must be denied.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to service connection for psoriasis is denied.  

Entitlement to service connection for the left hip disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is denied.  

Entitlement to service connection for the right hip disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is denied.  


REMAND

The Veteran contends that his bilateral knee disability was incurred in service, and/or secondary to his service-connected low back disorder.  

Review of the service treatment records is negative for any complaints of, or treatment for, the lower extremities.  

The Veteran first presented at the VAMC with complaints of pain and discomfort in various joints, to include his hips, back, and knees, in September 2006.  Subsequent VA treatment records and examination reports reflects varying diagnoses of psoriatic arthritis and spondyloarthropathy with mild degenerative joint disease (DJD) of the right knee.  In the November 2009 letter, Dr. K. went through the Veteran's medical history, and noted that she first began treating the Veteran in 2006, when he presented at the rheumatology clinic in 2006 for possible psoriatic arthritis.  Dr. K. recalled that the Veteran complained of pain and stiffness of the knees, and the right knee was intermittently inflamed and swollen.  It was noted that after being started on the medication adalimumab as a therapeutic trial, the Veteran experienced significant improvement in his knee pain, back, buttock pain and morning stiffness.  Dr. K. wrote that the Veteran's knee pain and inflammation "has been intermittently...related to spondyloarthropathy, or psoriatic spondylitis."  

Pursuant to the June 2015 and August 2015 Board remands, the Veteran was scheduled for a VA examination in connection to his knee disability in December 2015.  During the examination, the Veteran provided his military and medical history, and stated that his physicians have related his right lower leg disability to his lumbar degenerative disc disease.  The Veteran reported to experience bilateral knee pain whenever he walked.  Report of the bilateral knee x-rays revealed mild to moderate tricompartmental degenerative changes in the right knee, and mild to moderate medial and lateral compartment degenerative change with mild of the patellofemoral compartment in the left knee.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis in both knees, and determined that it was less likely than not that the Veteran's current bilateral knee condition, to include his DJD, was caused by his military service.  The examiner also determined there to be no evidence that the Veteran's back condition caused or permanently aggravated his bilateral knee condition.  Unfortunately, the examiner did not provide a rationale or explanation for this conclusion, and the Board is unclear as to how the examiner arrived at this opinion.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, in the October 2015 remand, the Board instructed the VA examiner to provide a complete rationale for all opinions provided.  

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address whether the Veteran's bilateral knee disability is secondary to his low back disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A (c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the right and left knee disorder that the Veteran may have received.  The Board is also interested in records of treatment that the Veteran may have received at any VA facility.  All such available documents should be associated with the claims file.  

2.  Then, once these records have been obtained and associated with the claims file, the AOJ should refer the claims file, including a copy of this Remand, to the either the same examiner who evaluated the Veteran's bilateral knee disorder in December 2015, or an appropriate VA physician with appropriate expertise if this examiner is unavailable.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

The examiner is requested to review the claims file in its entirety including the August 2008, April 2011 and December 2015 VA examinations reports, the November 2009 letter issued by Dr. K., and any recently obtained VA and/or private treatment records.  The examiner must then provide an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the Veteran's right knee disorder and left knee disorder had its/their clinical onset in service, or is/are otherwise related to the Veteran's military service, to include his in-service motor vehicle accident in April 1970. 

If the Veteran's right knee disorder and/or left knee disorder is/are not related to his military service, the examiner must provide an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the Veteran's right knee disorder and/or left knee disorder was/were caused or a chronically worsened beyond normal progression by his service-connected degenerative disc disease of the lumbar spine.  If there has been such chronic worsening beyond the natural progression, the examiner should specify the baseline of the right and/or left knee disability prior to such worsening, and the chronic, measurable increase in the right and/or left disability resulting from such worsening.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
JAMES A. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


